In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated May 19, 1981 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by this court on February 25, 1976. Generally stated, the charges against him, are as follows: overdrawing his escrow account on 36 occasions; settling two clients’ actions without their knowledge or consent; forging of two releases; misconduct as a notary; converting a client’s settlement fund; practicing law without a license prior to admission to the Bar; neglecting four clients’ actions resulting in the actions being time barred; and failing to comply with a subpoena of this court. The respondent states in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and he acknowledges that he could not successfully defend himself on the merits against the charges which are comprehended by the petition in this proceeding. Under the circumstances *1013herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law effective forthwith. Mollen, P. J. Hopkins, Damiani, Titone and Mangano, JJ., concur.